Exhibit 10.1


kfssymbola63.jpg [kfssymbola63.jpg]
KINGSWAY ANNOUNCES EXECUTIVE TRANSITION


Itasca, Illinois (February 28, 2020) - (NYSE: KFS) Kingsway Financial Services
Inc. (“Kingsway” or the “Company”) announced today that Kent A. Hansen has been
named Chief Financial Officer of the Company, effective immediately, following
the Board’s acceptance of the resignation of William A. Hickey, Jr.


“We are excited that Kent has agreed to expand his role within the Kingsway
family of companies,” said John T. Fitzgerald, the Company’s President and Chief
Executive Officer. “Kent brings with him a wealth of experience that we expect
to be invaluable as we continue to grow our business.”


Mr. Hickey has agreed to remain with the Company in a consulting capacity at
least through April 30, 2020 to ensure a smooth and successful transition of his
role and responsibilities. Mr. Fitzgerald further remarked, “On behalf of myself
and the board, I would like to extend my sincere appreciation for Bill’s years
of dedicated service to Kingsway. We wish him well in all his future endeavors.”


Mr. Hansen joined the Company’s indirect, wholly-owned subsidiary, Kingsway
America Inc. (“KAI”), as its Chief Financial Officer in December 2019. Prior to
joining KAI, Mr. Hansen worked for LSC Communications, Inc. (“LSC”), most
recently as its Chief Accounting Officer and Controller, from September 2016.
Before LSC, Mr. Hansen served as Vice President, Assistant Controller, of
Baxalta, Incorporated from 2015 to 2016, after serving in various finance and
accounting roles (including Director of Accounting and SEC Reporting, Assistant
Controller, and Group Chief Financial Officer) with Scientific Games Corporation
(formerly WMS Industries, Inc.) from 2006 to 2015. Mr. Hansen’s previous
experience includes roles in accounting and financial reporting at Accenture and
as an auditor at Ernst and Young LLP. Mr. Hansen holds a BBA from University of
Michigan - Ann Arbor and an MBA from Northwestern University’s Kellogg School of
Business.


About the Company


Kingsway is a holding company that owns or controls subsidiaries primarily in
the extended warranty, asset management and real estate industries. The common
shares of Kingsway are listed on the New York Stock Exchange under the trading
symbol “KFS.”


Forward-Looking Statements


This press release includes “forward-looking statements” within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934 that are not historical facts, and involve risks and
uncertainties that could cause actual results to differ materially from those
expected and projected. Words such as “expects,” “believes,” “anticipates,”
“intends,” “estimates,” “seeks” and variations and similar words and expressions
are intended to identify such forward-looking statements. Such forward-looking
statements relate to future events or future performance, but reflect Kingsway
management’s current beliefs, based on information currently available. A number
of factors could cause actual events, performance or results to differ
materially from the events, performance and results discussed in the
forward-looking statements. For information identifying important factors that
could cause actual results to differ materially from those anticipated in the
forward-looking statements, please refer to the section entitled “Risk Factors”
in the Company’s Annual Report on Form 10-K for the fiscal year ended December
31, 2018. Except as expressly required by applicable securities law, the Company
disclaims any intention or obligation to update or revise any forward-looking
statements whether as a result of new information, future events or otherwise.


Additional Information


Additional information about Kingsway, including a copy of its 2018 Annual
Report and filings on Forms 10-Q and 8-K, can be accessed on the Canadian
Securities Administrators’ website at www.sedar.com, on the EDGAR section of the
U.S. Securities and Exchange Commission’s website at www.sec.gov or through the
Company’s website at www.kingsway-financial.com.















